DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshizumi, JP2016110114A.
Regarding claim 1, Yoshizumi teaches a foldable display featuring a display panel (100 of Fig. 25) and a mid-frame that is disposed on one surface of the display panel (103b of Fig. 25). Yoshizumi teaches that the display may be bonded to the mid-frame via an adhesive (¶ [0435]) and that the mid-frame may be made of glass (¶ [0436]). 
Regarding claim 2, as Yoshizumi teaches that the adhesive is intended to bond the display panel to the mid-frame and as the display panel is not bonded to the mid-frame in the folding portions of the display (Fig. 25), the folding portions of the display would be free of adhesive. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshizumi, JP2016110114A, as applied above, in view of Kim, USPGPub. No. 2020/0170127.
Regarding claim 3, the teachings of Yoshizumi differ from the present invention in that Yoshizumi does not teach a folding portion of the mid-frame featuring a plurality of through-portions and connection lines. Kim, however, teaches a similar foldable display device and teaches that such devices may feature mid-frames with a plurality of through-portions and connection lines so as to provide flexibility and expandability (Fig. 4, ¶ [0063], [0071]).

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, USPGPub. No. 2020/0170127, in view of Park, USPGPub. No. 2019/0131553, and further in view of Yoshizumi, JP2016110114A.
Regarding claims 1 and 3, Kim teaches a foldable display device featuring a display panel (110 of Fig. 4) and a mid-frame with a plurality of through-portions and connection lines that is disposed on one surface of the display panel (120 of Fig. 4). 
The teachings of Kim differ from the present invention in that Kim does not teach any specific method for attaching the display panel to the mid-frame (i.e., does not teach the use of adhesive). Park, however, teaches that it is customary in the art to attach a mid-frame to a display panel via an adhesive (¶ [0008]). It would have been obvious to one of ordinary skill in the art to use an adhesive to attach the midframe of Kim to the display panel of Kim, as Park explicitly teaches that adhesives are generally used for this purpose when manufacturing a foldable display panel. 
The teachings of Kim also differ from the present invention in that Kim does not teach that the mid-frame is made from glass. Yoshizumi, however, teaches a similar foldable display device, and teaches that the mid-frame may be made from glass (¶ [0436]). It would have been obvious to one of ordinary skill in the art to use glass when making the mid-frame of Kim, as Yoshizumi explicitly teaches glass to be an appropriate material for making such mid-frames. Additionally, one of ordinary skill in the art would have understood that the midframe of Kim could be made from virtually any material that was sufficiently rigid, as Kim teaches that the primary purpose of the midframe is to prevent undesired bending of the flexible display panel (¶ [0069]), and as such any material with a significantly greater rigidity than that of the flexible display panel could be used. Note that Yoshizumi explicitly teaches glass to be such a material (¶ [0436]).
Regarding claim 2, one of ordinary skill in the art would have understood not to apply adhesive to the folding section of the midframe of Kim, as Kim teaches that the purpose of the folding section of the mid-frame is to provide flexibility and expandability, and one of ordinary skill in the art would have understood that applying adhesive to the folding portion of the midframe would interfere with the folding portion’s intended purpose. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A RUMMEL whose telephone number is (571)270-5692. The examiner can normally be reached Monday - Thursday and alternating Fridays, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IAN A RUMMEL/Primary Examiner, Art Unit 1785